DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 14, 16 and 23 are objected to because of the following informalities:  
Claim 14 recites “70 m2/g” in line 4. It is suggested to superscript the “2”.
Claim 16 recites “300nm to about 400nm”. It is suggested to add a space between the measurement and the unit of measurement to read “300 nm to about 400 nm”.
Claim 23 recites “wherein said fumaryl diketopiperazine comprises an insulin content is greater than about 4 U/mg”. It is suggested to delete “is”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd ¶
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 (i.e., the second claim 27) and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 28 recites the limitation "the surfactant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 28 depends from claim 14; however, claim 14 does not contain a surfactant limitation. Therefore, it is unclear what this limitation refers to and how to interpret the claim. The Examiner suggests amending the second claim 27 to 28 and furthermore, depending this claim 28 from claim 27 in order to obviate this rejection.
Claim 29 is unclear. The claims are directed to a product, an inhalable dry powder, but claim 29 merely recites that the product is (delivered to a patient in a single inhalation to the deep lung using a dry powder inhaler), implying method steps for using this product. Per MPEP 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-12 of U.S. Patent No. 10,603,383. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a product containing an active agent and diketopiperazine microparticles with the same characteristics. It is noted that the specific surface area of the instant claims (greater than 70) overlaps with that of ‘383 (72-94) and therefore is an obvious variant. The instant claims require the active agent concentration to range from about 18% to about 25% by weight of said microparticle and such concentration would be obvious to one of ordinary skill in the art to optimize based on factors such as patient age/sex/weight and disease state. Thus, the instant claims and the application claims are obvious variants.
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,376,587 and claims 1-9 of U.S. Patent No. 10,130,709. Although the claims at issue are not identical, they are not patentably distinct from each other because to ‘587 claims are directed to the method of using the product of the instant claims, and ‘709 claims are directed to the method of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617